MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                 FILED
regarded as precedent or cited before any                                 Apr 22 2020, 10:23 am

court except for the purpose of establishing                                     CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Evan B. Broderick                                         Curtis T. Hill, Jr.
Anderson, Indiana                                         Attorney General of Indiana
                                                          Courtney Staton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Wayne Williams,                                           April 22, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-1924
        v.                                                Appeal from the Madison Circuit
                                                          Court
State of Indiana,                                         The Honorable David A. Happe,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          48C04-1703-F6-806



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1924 | April 22, 2020                     Page 1 of 10
[1]   Wayne Williams appeals his convictions for Level 6 Felony Maintaining a

      Common Nuisance,1 Level 6 Felony Dealing in a Synthetic Drug,2 Class A

      Misdemeanor Resisting Law Enforcement,3 and Class B Misdemeanor

      Possession of Marijuana,4 arguing that the trial court erred when it admitted

      evidence that stemmed from what Williams contends was an unconstitutional

      interrogation and search. Finding no error, we affirm.


                                                         Facts
[2]   On March 23, 2017, Detective Lance Blossom and Sergeant Chad Boynton of

      the Madison County Drug Task Force drove to Williams’s home in Anderson.

      The officers had received anonymous tips mentioning Williams and his wife by

      name and stating that there had been drug activity occurring at Williams’s

      house. The tipster also said that Williams was “bringing in large quantities of

      drugs from . . . Chicago, Illinois.” Tr. Vol. II p. 65.


[3]   Sergeant Boynton and Detective Blossom walked up to Williams’s front door,

      introduced themselves as law enforcement, and knocked. While Sergeant

      Boynton knocked, Detective Blossom heard a noise coming from the side of the

      house and saw someone—who later identified himself as Williams—exit




      1
          Ind. Code § 35-45-1-5(c).
      2
          Ind. Code § 35-48-4-10.5(c)(1), -10.5(e)(1).
      3
          Ind. Code § 35-44.1-3-1(a)(3).
      4
          I.C. § 35-48-4-11(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1924 | April 22, 2020   Page 2 of 10
      through a door and get into a pickup truck in the driveway. The two officers

      then walked around and engaged Williams in conversation. Sergeant Boynton

      identified himself and Detective Blossom as police officers and explained that

      they had received anonymous tips about drug activity at this residence.

      Williams denied that anything illegal was happening inside, so Sergeant

      Boynton asked if Williams could walk them through his house to confirm this.

      Williams asked if he could first tie up his dogs before taking the officers through

      the house because the canines were aggressive.


[4]   During their conversation, Williams “did express some concerns about letting

      [the officers] in the house[] [and] whether or not he should ask a lawyer some

      questions[.]” Id. at 78. Williams also expressed some “hesitation” about

      actually letting the two officers in the house. Id. at 77. To calm the situation and

      to ease Williams’s nerves, Sergeant Boynton and Detective Blossom told

      Williams that “we weren’t looking to take anyone to jail for possession –

      possessing marijuana if it was like a dime bag.” Id. at 96.


[5]   After some time, Williams confessed to being in possession of marijuana.

      Thinking that he had probable cause to believe there was criminal activity afoot

      and to “respect [Williams’s] Constitutional Rights,” tr. vol. III p. 43, Sergeant

      Boynton attempted to Mirandize5 Williams. However, Williams became more

      agitated and combative with the officers. Each time Sergeant Boynton tried to




      5
          Miranda v. Arizona, 384 U.S. 436 (1966).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1924 | April 22, 2020   Page 3 of 10
      advise Williams of his rights, Williams interrupted him, shifted his stance and

      position, and indicated at different times that he had placed the small amount of

      marijuana in various locations, including inside the house.


[6]   Eventually, Williams stood up from his place on the front steps and told the

      officers to “come on, come on, come on.” Id. at 45. The two officers followed

      Williams to the back of his house and discovered that some of Williams’s dogs

      were unrestrained. Not heeding Sergeant Boynton’s concerns about getting

      bitten, Williams continued walking towards his house. Sergeant Boynton then

      fired a warning shot near one of the dogs to scare it away and called for backup.

      Meanwhile, Detective Blossom followed Williams into the home, but Williams

      had already gone inside and locked the door. Detective Blossom tried to kick

      down the door, but Williams, with an unknown object in this hand, quickly

      opened the door. Unsure of what the object was, Detective Blossom ordered

      Williams to the ground. Williams followed orders and was detained. Detective

      Blossom discovered that the object in Williams’s hand was a cell phone.


[7]   Williams eventually started to calm down and cooperate with law enforcement.

      Sergeant Boynton approached Williams and read him his Miranda and Pirtle6

      rights. Williams stated that he understood his rights and consented to a

      protective search, which Sergeant Boynton and backup conducted. Ultimately,

      the officers discovered 1.98 grams of a substance later determined to be




      6
          Pirtle v. State, 263 Ind. 16, 323 N.E.2d 634 (1975).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1924 | April 22, 2020   Page 4 of 10
      marijuana, 83.89 grams of a substance later determined to be synthetic

      marijuana, plastic baggies with labels, bins containing the drugs and other

      paraphernalia, and tools used for measuring.


[8]   On March 24, 2017, the State charged Williams with one count each of Level 6

      felony maintaining a common nuisance, Level 6 felony dealing in a synthetic

      drug, Class A misdemeanor resisting law enforcement, and Class B

      misdemeanor possession of marijuana. On March 12, 2019, Williams filed a

      motion to suppress, arguing that any incriminating statements made by him

      were elicited from a custodial interrogation without advisement of his Miranda

      rights in violation of the Fifth Amendment to the United States Constitution

      and Article 1, Section 14 of the Indiana Constitution. Additionally, Williams

      argued that any evidence obtained from his residence should be suppressed

      because it was the result of a warrantless, unreasonable search in violation of

      the Fourth Amendment to the United States Constitution and Article 1, Section

      11 of the Indiana Constitution.


[9]   Following a July 8, 2019, hearing on the matter, the trial court denied

      Williams’s motion and proceeded to a July 10, 2019, jury trial. During his trial,

      Williams objected to the admission of his statements and all items obtained

      from inside his home—the same evidence involved in the motion to suppress.

      The trial court repeatedly overruled his objections. The jury ultimately found

      Williams guilty as charged. Following Williams’s July 16, 2019, sentencing

      hearing, the trial court sentenced Williams to an aggregate term of two and one-

      half years in the Department of Correction. Williams now appeals.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1924 | April 22, 2020   Page 5 of 10
                                    Discussion and Decision
[10]   Williams’s sole argument on appeal is that the trial court erred when it admitted

       evidence discovered as a result of the encounter at his home. Specifically,

       Williams contends that the officers illegally obtained evidence via a custodial

       interrogation without notifying him of his Miranda rights—a violation of both

       the Fifth Amendment and Article 1, Section 14—and via a warrantless,

       unreasonable search—a violation of both the Fourth Amendment and Article 1,

       Section 11.


[11]   When there is a challenge to a trial court’s admission of evidence, we will

       reverse only when the decision is clearly against the logic and effect of the facts

       and circumstances before it. Fansler v. State, 100 N.E.3d 250, 253 (Ind. 2018).

       This Court will sustain a trial court’s decision regarding the admission of

       evidence “if it can be done on any legal ground apparent in the record.” Jester v.

       State, 724 N.E.2d 235, 240 (Ind. 2000).


                               I. Interrogation and Testimony
[12]   First, Williams argues that Sergeant Boynton and Detective Blossom elicited

       statements from him during a custodial interrogation without first notifying him

       of his Miranda rights, a violation of both the Fifth Amendment to the United

       States Constitution and Article 1, Section 14 of the Indiana Constitution.

       “[W]here, as here, a constitutional violation is alleged, the proper standard of

       appellate review is de novo.” Dycus v. State, 108 N.E.3d 301, 304 (Ind. 2018).



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1924 | April 22, 2020   Page 6 of 10
[13]   The Fifth Amendment to the United States Constitution provides generally that

       a criminal suspect cannot be forced to incriminate himself. Similarly, pursuant

       to Article 1, Section 14 of the Indiana Constitution, “[n]o person, in any

       criminal prosecution, shall be compelled to testify against himself.” This

       prohibits coercing any suspect into making admissions without first advising

       him of his rights. If law enforcement fails to advise a suspect of his rights, “the

       prosecutor cannot use any statements the subject does make against him in

       court.” Kelly v. State, 997 N.E.2d 1045, 1053 (Ind. 2013).


[14]   Here, Williams contends that Sergeant Boynton and Detective Blossom, before

       reading him his Miranda rights, coerced him through a custodial interrogation

       into admitting that he was in possession of marijuana. Therefore, as Williams

       argues, any incriminating statements he made during that interrogation cannot

       be used in a court of law.


[15]   To determine if a person is in police custody, we objectively evaluate whether a

       reasonable person under the same circumstances would believe that they were

       in custody or free to leave. Hammond v. State, 82 N.E.3d 880, 884 (Ind. Ct. App.

       2017). This Court has looked at whether a defendant was handcuffed or

       physically restrained in any way, or whether the police have somehow implied

       that the suspect was not free to leave without consequence. See generally

       Meriwether v. State, 984 N.E.2d 1259, 1263 (Ind. Ct. App. 2013). Based on these

       criteria, we find that Williams was not in police custody.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1924 | April 22, 2020   Page 7 of 10
[16]   Despite arguments to the contrary by Williams, Sergeant Boynton and

       Detective Blossom were permitted, as police officers, to come up to Williams’s

       door, knock, and ask to speak with him. This is commonly referred to as a

       routine “knock and talk” investigation. Hayes v. State, 794 N.E.2d 492, 496 (Ind.

       Ct. App. 2003) (defining a knock-and-talk investigation as one where officers

       come to an individual’s door, clearly identify themselves as law enforcement,

       ask to speak with someone about a complaint, and request permission to search

       the home). Such a tactic “does not per se violate the Fourth Amendment.” Id.


[17]   Thereafter, the record demonstrates that Detective Blossom saw Williams

       leaving through his side door and attempting to get into a pickup truck. They all

       talked for a while before Sergeant Boynton asked if the officers could go inside

       his home and look around. Williams became visibly nervous and asked if he

       could first go and tie up his dogs because they were aggressive. Both officers

       noticed that Williams’s demeanor changed and that he was hesitant to let the

       officers inside. Sergeant Boynton calmly told Williams that “we weren’t looking

       to take anyone to jail for possession – possessing marijuana if it was like a dime

       bag.” Tr. Vol. II p. 96. It was at this point that Williams admitted to possessing

       a small amount of marijuana and that the situation got out of hand. “Williams

       became excitable, interrupted officers and began walking towards the back of

       his residence.” Appellant’s Br. p. 6. Sergeant Boynton then had to deal with

       Williams’s dogs and Detective Blossom had to go after Williams, who by that

       point had already locked himself inside his house.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1924 | April 22, 2020   Page 8 of 10
[18]   Nothing in these facts indicates to us that Williams was ever in police custody.

       Neither Sergeant Boynton nor Detective Blossom ever implied that there would

       be some legal consequence if Williams were to end the conversation, Williams

       was never handcuffed, the officers never surrounded Williams or exhibited the

       threat of force, and Williams himself acknowledged that it was a routine

       conversation, despite his initial hesitation. And Sergeant Boynton eventually

       administered the Miranda and Pirtle advisements before conducting the search of

       Williams’s home and before arresting him.7 As such, any testimony uttered by

       Williams—including the admission that he possessed marijuana and that he

       was storing contraband in his house—could have been used against him.


[19]   Thus, under both the federal and state constitutions, we find that the trial court

       did not err by admitting Williams’s statements into evidence because the

       officers did not violate Williams’s right against self-incrimination.


                                        II. Search and Seizure
[20]   Moreover, because Williams was advised of his Miranda and Pirtle rights and

       because he consented to a search of his home, he cannot now claim a violation

       of the Fourth Amendment to the United States Constitution or Article 1,

       Section 11 of the Indiana Constitution.




       7
        Further, Sergeant Boynton continuously tried to administer both the Miranda and Pirtle rights over the
       course of their conversation, but Williams kept interrupting him. In other words, Sergeant Boynton
       attempted to follow proper protocol.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1924 | April 22, 2020                   Page 9 of 10
[21]   It is well established that:


               To constitute a valid waiver of Fourth Amendment rights, a
               consent must be the intelligent relinquishment of a known right or
               privilege. Such waiver may not be conclusively presumed from a
               verbal expression of assent unless the court determines, from the
               totality of the circumstances, that the verbal assent reflected an
               understanding, uncoerced, and unequivocal election to grant the
               officers a license which the person knows may be freely and
               voluntarily withheld.


       Navarro v. State, 855 N.E.2d 671, 675 (Ind. Ct. App. 2006) (internal citation

       omitted). And based on the totality of the circumstances here, it is unequivocal

       that Williams himself consented to a search of his house after Sergeant Boynton

       read him his Miranda and Pirtle rights. It is also undisputed that Williams stated

       that he affirmatively understood his rights under the law following the

       advisement. Although Williams hesitated, he gave permission to search after he

       incriminated himself and consented to the officers’ requests.


[22]   Because Williams consented to the search after being advised of his rights, we

       need not conduct any further analysis under the Fourth Amendment or Article

       1, Section 11 about whether the warrantless search was unconstitutional.


[23]   In sum, the trial court did not err when it admitted evidence found as a result of

       the search of Williams’s home.


[24]   The judgment of the trial court is affirmed.


       Bradford, C.J., and Pyle, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1924 | April 22, 2020   Page 10 of 10